DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 40 is objected to because of the following informalities:  The word housing is misspelled.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,395,684. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the corresponding claims of the patent. 
The following is an example for comparing claim 29 of this application and claim 10 of US Pat. No. 9,395,684.
Claims 29-31, 33-42, 47, and 50 of 
this application
Claims 1, 10, 14, 19, and 25 of 
U.S. Pat. No. US 9,395,684
             A cartridge comprising: a developing roller rotatable about a first axis extending in a first direction; 
               A housing configured to accommodate developing material therein, the housing having a first end portion and a second end portion separated from the first end portion in the first direction (Claim 29)
A developing cartridge comprising: a developing roller extending in an extending direction (Claim 1); a housing configured to accommodate developer therein, the housing including: a first wall; and a second wall separated from the first wall in the extending direction (claim 10)

           A coupling rotatable about a second axis extending in the first direction, the coupling being positioned at the first end portion of the housing (Claim 29) 
A coupling rotatable about a first axis extending in the extending direction; a coupling gear rotatable with the coupling about the first axis (Claim 1); a first gear mounted to the first end portion and rotatable with the shaft; an idle gear meshing with the coupling gear and the first gear (indicates same side, first end, as first gear) (Claim 1)
           An electrode electrically connected to the developing roller, the electrode being positioned at the second end portion of the housing (Claim 29); 
             Wherein the developing roller shaft is electrically connected to the electrode (Claim 38).
              Wherein a portion of the electrode extends in the first direction (Claim 31).
A developing electrode electrically connected to the developing roller, the developing electrode including a projection projecting in the extending direction (Claim 1); (As per Claim 31, this electrode exists in 3 dimensions and therefore extends in the first direction)
              A shaft rotatable about a third axis extending in the first direction, the shaft rotatable according to rotation of the coupling; and 
               Wherein a portion of the shaft is positioned inside the housing (Claim 50)
A shaft extending in the extending direction, the shaft including a first end portion and a second end portion separated from the first end portion in the extending direction (Claim 1)
a detection protrusion movable according to rotation of the shaft, the detection protrusion being positioned at the second end portion of the housing (Claim 29).  
                The detection protrusion extends in the first direction (Claim 30)
                 Wherein the developing roller has a developing roller shaft. (Claim 37)
               
a second gear mounted to the second end portion and rotatable with the shaft; a detection gear meshing with the second gear, the detection gear rotatable about the projection (indicates second end; a detection protrusion is broad enough terminology to make the assertion that a detection gear reads on it as gears protrude and have protrusions) (Claim 1) (As per Claim 30, this gear and its protrusions exist in 3 dimensions and therefore extend in the first direction)
                  A first gear rotatable about a gear axis extending in the first direction, the first gear rotatable with the shaft, the first gear being mounted to one end portion of the shaft in the first direction, the gear being positioned at the first end portion of the housing (Claim 33)
A first gear mounted to the first end portion and rotatable with the shaft (Claim 1)
                A second gear rotatable about the gear axis, the second gear rotatable with the second shaft, the second gear being mounted to another end portion of the shaft in the first direction, the second gear being positioned at the second end portion of the housing (Claim 34)
a second gear mounted to the second end portion and rotatable with the shaft (Claim 1)
              Wherein the second gear includes a plurality of gear teeth on one portion of a circumference of the second gear (Claim 35) and wherein the second gear includes a tooth-missing portion on another portion of the circumference of the second gear (Claim 36)  

The developing cartridge according to claim 1, wherein the detection gear includes a plurality of gear teeth, and wherein the detection gear has a toothless part (Claim 19)
               The cartridge according to claim 38, wherein the developing roller shaft is inserted through the electrode (Claim 39)
The developing cartridge according to claim 1, wherein the detection gear has a hole through which the projection is inserted (Claim 25)
               A developing gear rotatable about the first axis, the developing gear rotatable with the developing roller, the developing roller gear being mounted to one end portion of the developing roller shaft in the first direction, the developing gear being positioned at the first end portion of the hosing. (Claim 40); 
              A coupling gear rotatable with the coupling, the coupling gear meshing the developing roller gear (Claim 41); 
             Wherein the coupling gear is integrally with the coupling (Claim 42)
an idle gear meshing with the coupling gear and the first gear (Claim 1, and in addition to the limitations regarding part locations in claim 1).
             An agitator rotatable in association with rotation of the coupling, the agitator having the first shaft (Claim 47).
The developing cartridge according to claim 1, further comprising: an agitator extending in the extending direction, the agitator including the shaft, and the agitator being rotatable with the shaft about a second axis, wherein the developing roller is rotatable about a third axis, wherein the coupling is positioned between the second axis and the third axis, and wherein the detection gear is positioned between the second axis and the third axis (Claim 14)


As can be seen above, besides wording differences, there are substantially no differences between the present application and Claim 10 of U.S. Pat. No. US 9,395,684.  
Therefore, the present claims are not patentably distinct from the copending claims.
	Allowable Subject Matter
Claims 32, 43-46, and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852